Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 24, 2011                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  141394(25)                                                                                           Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  MARY RUTH CLARK,                                                                                         Mary Beth Kelly
          Petitioner-Appellee,                                                                             Brian K. Zahra,
                                                                                                                      Justices
  v                                                                 SC: 141394
                                                                    COA: 295830
                                                                    State Tenure Comm: 09-000006
  SWARTZ CREEK COMMUNITY SCHOOLS
  BOARD OF EDUCATION,
             Respondent-Appellant.
  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s December 17,
  2010 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 24, 2011                        _________________________________________
         d0516                                                                 Clerk